DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 5/15/2020.
• Claims 1-20 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 5/15/2020 & 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
• In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arnady et al (US 20160241546). 
Regarding claim 1, Arnady discloses an electronic apparatus (computing devices, fig. 1, 10) comprising: a communication interface (figs. 1, 10) comprising communication circuitry; a memory (memory, fig. 10) including at least one instruction; and a processor (fig. 10) connected to the communication interface and the memory and configured to control the electronic apparatus, wherein the processor is configured to execute the at least one instruction to: obtain first text information including a plurality of words (fig. 5 shows example of text information includes plurality of words, fig. 5-9), identify a security level (identify sensitive information within electronic document, figs. 5-9) of the first text information based on at least one of a source from which the first text information is obtained or a type of the first text information (figs. 5-9), obtain second text information by converting (converting/encrypting, figs. 5-9) at least one of the plurality of words included in the first text information based on the identified security level (sensitive information, figs. 5-9, security level is herein interpreted as data/content that contains security information), and obtain first summary sentence information (summary information, figs. 5-9, also see fig. 2, and 4B) summarizing the second text information through a summary module (summarize module 203, fig 2).
Regarding claim 2, Arnady further discloses the apparatus as claimed in claim 1, wherein the processor is configured to: identify at least one word requiring security (figs. 4B, 5-9) from among the plurality of words included in the first text information based on the security level (sensitive information, figs. 5-9, security level is herein interpreted as data/content that contains security information), and convert (figs. 5-6, par.6) the at least one word based on at least one of a type or sensitivity of the identified at least one word.
Regarding claim 3, Arnady further discloses the apparatus as claimed in claim 2, wherein the processor is configured to obtain the second text information by masking (masking sensitive information, fig. 5) at least one word included in the first text information requiring security based on the identified security level.
Regarding claim 4, Arnady further discloses the apparatus as claimed in claim 2, wherein the processor is configured to obtain the second text information by replacing (replacing sensitive information with characters, fig. 8) at least one word included in the first text information requiring security with another word or omitting at least one word based on the identified security level.
Regarding claim 5, Arnady further discloses the apparatus as claimed in claim 1, wherein the processor is configured to obtain second summary sentence information by restoring (decrypting, par. 29) a converted word included in the first summary sentence information (figs. 5-9).
Regarding claim 6, Arnady further discloses the apparatus as claimed in claim 5, wherein the first summary sentence information (see fig. 4B for example of summary) includes at least one converted word included in the second text information, and wherein the second summary sentence information includes a restored word of a converted word included in the first summary sentence information.
Regarding claim 7, Arnady further discloses the apparatus as claimed in claim 5, wherein the processor is configured to obtain a second word by converting a first word from among the plurality of words, wherein the first summary sentence information includes the second word, and wherein the processor is configured to obtain second summary sentence information including the first word by restoring the second word (restoring words, figs. 4B, 5-9).
Regarding claim 8, Arnady further discloses the apparatus as claimed in claim 5, wherein the first summary sentence information includes a second converted word (pars. 54) btained based on a first converted word included in the second text information, and wherein the processor is configured to obtain a word included in the second summary (summary of digital document that includes sensitive information that are masked/decrypted, figs. 5-9) sentence information and corresponding to the first converted word by restoring the second converted word (fig. 4B).
Regarding claim 9, Arnady further discloses the apparatus as claimed in claim 5, wherein the processor is configured to restore (decrypting the masked sensitive information that is viewable by the user, figs. 5-9) at least one converted word included in the first summary sentence using the first text information and the second text information (example of summary as shown fig. 4B into multiple text informations).
Regarding claim 10, Arnady further discloses the apparatus as claimed in claim 1, wherein the processor is configured to control the electronic apparatus to: transmit the second text information to an external server (server as shown in fig. 1 such as email server) in which the summary module is stored through the communication interface, and receive first summary sentence information from the external server through the communication interface.
Regarding claims 11-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-10 above; therefore, claims 11-20 are rejected for the same rejection rationale/basis as described in claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674